January 5, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                         ARCADIO D. RODRIGUEZ, Appellant

NO. 14-10-01213-CV                        V.

                             MARK T. WOMACK, Appellee
                               ____________________



This cause, an appeal from the judgment in favor of appellee, Mark T. Womack, signed
September 9, 2010, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellee, Mark T. Womack, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.